Case 2:19-cv-03863-PA-SK Document 1-3 Filed 05/03/19 Page 1 of 1 Page ID #:10



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA


 TRAVELERS PROPERTY CASUALTY                         Civil Action No.
 COMPANY OF AMERICA,

                         Plaintiff,

 v.                                                DISCLOSURE OF INTERESTED PARTIES
                                                   PUSUANT TO F.R.C.P. 7.1
 TSC ACQUISITION CORP.,

                         Defendant.



        Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and Magistrate

Judges of the Court to evaluate possible disqualification or recusal, the undersigned counsel for

Plaintiff Travelers Property Casualty Company of America (private non-governmental parties)

certifies that the following are corporate parents, affiliates and/or subsidiaries of said parties, which

are publicly held.

        Plaintiff is wholly owned by Travelers Companies, Inc. (a public corporation).

Date:    May 3, 2019
                                                Respectfully submitted,


                                                /s/ Patrick J. Mulligan__________________
                                                Patrick J. Mulligan
                                                Bressler, Amery & Ross, P.C.
                                                2001 Park Place, Suite 1500
                                                Birmingham, AL 35203
                                                Tel. (205) 719-0400
                                                pmulligan@bressler.com
